IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                       May 13, 2010 Session

                                  IN RE: SPENCER P. ET AL.1

                  Appeal from the Circuit Court for Montgomery County
                    No. MCCCCVSJ08-1155         Ross H. Hicks, Judge


                     No. M2009-00019-COA-R3-JV - Filed May 27, 2010


Parents in a dependency and neglect proceeding appealed a juvenile court decision finding
their six minor children dependent and neglected and awarding custody to DCS. The circuit
court dismissed the parents’ appeal as untimely; parents appeal the dismissal to this Court.
Finding error, we reverse and remand.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed and
                                    Remanded

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

Pamela M. Spicer, Nashville, Tennessee, for the appellants, Wendie P. and Ernest P.

Robert E. Cooper, Jr., Attorney General and Reporter, Michael E. Moore, Solicitor General,
Douglas Earl Dimond, Senior Counsel, for the appellees, State of Tennessee.

                                               OPINION

I. Background

       Wendie P. and Ernest P. are the adoptive parents of seven children, six of whom are
the subject of these proceedings.2 On March 18, 2008, the Department of Children's Services
("DCS") received a referral of severe physical abuse and environmental neglect as to two of

        1
           This Court has a policy of protecting the identify of children in dependent and neglect cases by
initializing the last names of the parties.
        2
          The seventh child apparently lived with the parents, but was not a minor at the time the Department
of Children’s Services became involved in the case.
the children, Victoria P. and Greta P., and of environmental neglect as to the four other minor
children. A DCS caseworker was dispatched to the home that day and had the children
transported to the hospital for medical evaluation. The treating physician determined that
Victoria P. and Greta P. suffered severe injuries and recommended that the children not be
returned to the parents. The children were released from the hospital, except Victoria P.,
who was admitted for treatment of the injuries she sustained; the other children were placed
in an overnight safety placement.

        On March 20, DCS filed a Petition to Adjudicate Dependency and Neglect and for
Temporary Custody in the Juvenile Court for Montgomery County on behalf of the six
children; the court entered a protective custody order the same day, finding that state custody
would serve the children’s best interest and well-being and that reasonable efforts to prevent
the children’s removal were not required. On March 24, a preliminary hearing was held and
the court entered an order that day, finding there was probable cause to believe that the
children were dependent and neglected and that it was in their best interest to remain in DCS
custody.

       On April 18, permanency plans were created by DCS for each of the children. The
parents were present and participated in the creation of the permanency plans. A Motion to
Ratify the Permanency Plans was filed on May 29, and a hearing was set for June 19, which
was later continued until July 15.

        On June 17, a hearing on the Petition was held before a juvenile court referee and, in
an order entered on July 15,3 the referee found by clear and convincing evidence that the
children were dependent and neglected. Specifically, the referee found that Victoria P. and
Greta P. were subjected to severe abuse as defined by Tenn. Code Ann. § 37-1-102(b)(21)(A)
and (B) and that the other children were dependent and neglected because “they were
required to participate, be the subject of, or observe the abuse and neglect” directed towards
Victoria P. and Greta P. The order also found that all six of the children were subjected to
environmental neglect as the parents’ home was in such poor condition as to endanger the
health and welfare of the children. With respect to the disposition of the children, the referee
found that it was in their best interest to remain in DCS custody. The order made an
additional finding that DCS was relieved of reasonable efforts to reunify Victoria P. and
Greta P. with the parents, but reserved the issue with respect to the other four children for a
later hearing. Finally, the order set a hearing on DCS’ motion to be relieved of reasonable
efforts to reunify the other children with the parents and on ratification of the permanency



       3
         The order, styled as the Adjudicatory Hearing Order, was lodged with the Juvenile Court Clerk
on June 20, 2008, but the referee did not sign it until July 15, 2008.

                                                 -2-
plans for Victoria P. and Greta P. for July 15.4 On July 17, the juvenile court judge entered
an order adopting the referee’s recommendations for “all matters heard . . . during the month
of April 2008” and confirming them as the order of the court.5

        A permanency hearing regarding Victoria P. and Greta P. was held on August 7, and,
in an order entered that day, the referee found that the goal of adoption in the permanency
plan was appropriate because of the referee’s previous finding that the girls were severely
abused and in light of the release of DCS from the obligation to attempt reunification of the
two children with the parents. Also on August 7, DCS’ motion to be relieved of reasonable
efforts to reunify the other four children with the parents was heard, and, in an order signed
on August 19,6 the referee granted the motion finding that reunification was not in the
children’s best interest. The referee’s order set a permanency hearing to review and ratify
the permanency plans for the other four children for August 28. On August 11, DCS filed
a petition in juvenile court to terminate the parents’ parental rights with respect to all six of
the children. An amended petition was filed on August 14; a hearing on the petition was set
for January 12, 2009.7

       On August 28, a permanency hearing was held by the referee with respect to the
remaining four children and, in an order entered on September 16, the referee found that the
goal of adoption was appropriate based on his July 15 finding of abuse and August 19
determination releasing DCS from making reasonable efforts to reunify the children with the
parents. Also on August 28, the parents filed a Notice of Objection to the Permanency Plan
and Motion to Set Hearing on the Plan, asserting that “reasonable efforts have not been made
to place the children with the relatives of the parents and the permanency plan does not
provide for same.” The record does not indicate that a hearing was set or held on this issue.

       On September 23, the parents filed a Request for Rehearing Before the Juvenile Court
Judge on “all matters related to the dependency and neglect proceedings pursuant to Tenn.
R. Juv. P. Rule 4 and Tenn. Code Ann. § 37-1-107.” On September 25, the juvenile court
entered an Order of Confirmation of Referee adopting and confirming the findings and
recommendations of “all matters heard by Referee Craig Hargrow during the month of June


       4
          The July 15 hearing was rescheduled for August 7 due to a medical emergency suffered by the
mother at the beginning of the hearing on July 15.
       5
           The order of the Juvenile Court Judge was an administrative order and was not specific to this case.
       6
          The order was lodged with the Juvenile Court Clerk on August 11, but not signed by the referee
until August 19.
       7
           The record does not reflect whether this hearing took place and, if so, the result of same.

                                                      -3-
2008.”8 On September 26, the parents filed a notice of appeal “in this matter in its entirety”
to the Montgomery County Circuit Court. On October 3, the juvenile court entered another
Order of Confirmation of Referee adopting and confirming the findings and
recommendations of “all matters heard by Referee Craig Hargrow during the month of July
2008.” 9

       On October 9, DCS filed in the circuit court a Motion to Dismiss the parents’ appeal
as untimely on the bases that the parents’ appeal was filed more than ten days following entry
of the Adjudicatory Hearing Order on July 15 and that the Permanency Hearing Order
entered on September 16 was set for rehearing before the juvenile court judge and, thus, was
not ripe for appeal. In their response, the parents contended that the July 15 adjudicatory
order was not a final order as the permanency stage of the proceedings was ongoing; the
parents urged the court “to grant their appeal as a matter of judicial economy and to
consolidate the Juvenile Court permanency phase with this appeal or in the alternative stay
the permanency phase pending a de novo hearing of the dependent neglect action.”

        A hearing on the motion to dismiss was held on October 27, and in an order entered
on October 28, the circuit court granted DCS’ motion. On November 21, the parents filed
a Motion to Alter or Amend or Make Additional Findings of Fact under T.R.C.P. Rule 59 or
in the Alternative Consider this Motion under T.R.C.P. Rule 60.02. On November 26, DCS
filed a motion to dismiss the parents’ Second Notice of Appeal filed on November 14.10 On
December 1, the circuit court heard both motions and in two separate orders entered that day,
the court denied the parents’ motion to alter or amend and granted DCS’ motion to dismiss.
The parents timely appealed to this Court.

II. Analysis

       We review the circuit court’s ruling on a motion to dismiss de novo with no
presumption of correctness as it is a question of law. Frye v. Blue Ridge Neuroscience
Center, P.C., 70 S.W.3d 710, 713 (Tenn. 2002); Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn.
2000).

      The parents contend that their appeal to the circuit court was erroneously dismissed
because the Adjudicatory Hearing Order signed July 15 and confirmed October 3 was not a


       8
            This order was also an administrative order and was not specific to this case.
       9
            This order, likewise, was an administrative order and was not specific to this case.
       10
            The record does not contain a second notice of appeal filed by the parents on November 14.

                                                      -4-
final order and that their notice of appeal was filed within ten days of the entry of the final,
dispositional order, which, they contend, was the September 16 order ratifying the
permanency plan for the remaining four children. The parents also assert that they were not
notified of their right to appeal the July 15 order as required by Tenn. R. Juv. P. 4(c)(2).

        DCS agrees on appeal that the circuit court’s dismissal of the parents’ appeal was in
error, but for different reasons. DCS asserts that the adjudicatory order signed by the referee
on July 15 was a final order but that it was not subject to appeal until confirmed by the
juvenile court judge, which occurred on October 3. Consequently, DCS asserts that the
parents’ September 26 notice of appeal was prematurely filed and, thus, should have been
treated as timely filed after the juvenile court judge’s confirmation order was entered.

        Dependency and neglect proceedings are conducted in several phases. The first phase
involves a preliminary hearing, the function of which is to allow the juvenile court to decide
whether, based on a finding of “probable cause,” the child should be removed from the
parent’s custody pending an adjudicatory hearing.11 Tenn. Code Ann. §§ 37-1-114(a)(2) and
-117(c); Tenn. R. Juv. P. 16(c); see also In re Audrey S., 182 S.W.3d 838, 874-75 (Tenn. Ct.
App. 2005). The next phase is the adjudicatory hearing, which must be scheduled within
thirty days of the date the child is removed from the parents’ or legal guardian’s custody.
Tenn. R. Juv. P. 17. The function of the adjudicatory hearing is to determine whether the
allegations of dependency, neglect, or abuse are true. Tenn. R. Juv. P. 27(b) and 28(a) &
(f)(1).

       If a court determines the child to be dependent and neglected, it is directed to enter
an order to that effect and set the time for a hearing to determine the proper placement for
the child, known as the dispositional hearing.12 Tenn. Code Ann. § 37-1-130(a); Tenn. R.
Juv. P. 32; In re Audrey S., 182 S.W.3d 838, 874-75 (Tenn. Ct. App. 2005). The
dispositional hearing may be held immediately following the adjudicatory hearing if the court
determines that delay for preparation by the parties is not necessary or it may schedule a
separate hearing; however, the dispositional hearing should be held within fifteen days of the
adjudicatory hearing if the child is in custody. Tenn. R. Juv. P. 18. At the conclusion of the
dispositional hearing, the court is directed to enter a dispositional order transferring


        11
            In order to remove a child from a parent’s custody based on a finding of probable cause that the
child is dependent, neglected, or abused, the juvenile court must also find probable cause that there is an
immediate threat either of harm to the child’s health or safety or of removal of the child from the court’s
jurisdiction, and that there is no less drastic alternative to removal of the child from the parent’s custody.
Tenn. Code Ann. § 37-1-114(a)(2).
        12
           The order of adjudication may also provide for the “disposition” of the child pending the
dispositional hearing.

                                                     -5-
temporary legal custody to a specified list of individuals or entities, including DCS, see Tenn.
Code Ann. §§ 37-1-129(c) and -130(a) & (b), and to advise the respondents of their right to
appeal such order. Tenn. R. Juv. P. 32(g) & (h). The order of disposition may then be
appealed to the circuit court for a de novo hearing. Tenn. Code Ann. § 37-1-159; Tenn. R.
Juv. R. 36; see In re Hannah S., No. M2009-01518-COA-R9-JV, 2010 WL 532841, at *6-7
(Tenn. Ct. App. Feb. 12, 2010).

        We agree with DCS’ position on appeal that the parents’ appeal to the circuit court
was premature and, as a result of the application of Tenn. R. App. P. 4(d), timely filed. In
this record, there is no transcript of the adjudicatory hearing held on June 17 and the record
is not otherwise clear as to whether a dispositional hearing was held. The record is clear,
however, that the referee’s findings and recommendations, styled as the Adjudicatory
Hearing Order and signed by the referee on July 15, found the children to be dependent and
neglected and transferred custody to DCS. The referee’s findings and recommendations,
however, did not become the final order of the court until confirmed by an order of the
juvenile court judge, see Tenn. Code Ann. § 37-1-107(f) (2008), which was accomplished
on October 3, 2008. Consequently, the October 3 order confirming the referee’s finding that
the children were dependent and neglected and recommending that temporary legal custody
be transferred to DCS became the order from which appeal to the circuit court was
appropriate.13 See Tenn. Code Ann. § 37-1-159(a); Tenn. R. Juv. R. 36(a); see also In re
D.Y.H., 226 S.W.3d 327, 331 (citing Tennessee Department of Children's Services v. Owens,
129 S.W.3d 50, 55 (Tenn. 2004)); Green v. Green, M2007-01263-COA-R3-CV, 2009 WL
348289, at *6 (Tenn. Ct. App. Feb. 11, 2009); Tenn. Dep't of Children Services v. Hoffmeyer,
No. M2002-00076-COA-R3-JV, 2003 WL 1092779, at *11, (Tenn. Ct. App. Mar. 13, 2003)
(Cottrell, concur.).

       Although Tenn. R. App. P. 4(d) is not specifically applicable to appeals from the
juvenile court to the circuit court, we find it appropriate to apply the general appellate
principle contained therein that the right to appeal is not lost by filing a notice of appeal
before entry of the judgment appealed from. See Tenn. R. App. P. 4, Advisory Comm’n Cmt,
Subdivisions (b), (c), and (d). Consequently, the parents’ notice of appeal filed on September
26 should have been treated as timely filed after the entry of the October 3 order.


        13
           As explained above, a juvenile court order that finds a child dependent and neglected and awards
custody is an order of disposition that is appealable under the rules. The finality of the issues of dependency
and neglect and custody for purposes of appeal to the circuit court is not affected simply because the order
directs that further action be taken, i.e., the scheduling of permanency hearings. When temporary legal
custody is awarded after a finding of dependency and neglect, future activity, including the holding of
permanency hearings, is often required to determine issues relating to future placement. See, e.g., Tenn.
Code Ann. §§ 37-1-166, 37-2-403(a)(1) & (3), 37-2-409, 37-1-130(c) & (e); see also Tenn. R. Juv. P. 32A.


                                                     -6-
        Finally, we note the parents’ complaint that they were not given notice of their right
to appeal. The record does not show any order notifying the parents or other notification to
them of their right to appeal either the referee’s decisions to the juvenile court or the juvenile
court’s orders to the circuit court. While it is not necessary for us to resolve this issue in light
of our holding, we note that it is incumbent upon the juvenile court to notify the parties of
their right to appeal all dispositional orders. Tenn. R. Juv. P. 32(h) and 36(d).

III. Conclusion

       For the foregoing reasons, we reverse the judgement of the Montgomery County
Circuit Court and remanded for further proceedings.

       Costs of the appeal are assessed to the Tennessee Department of Children’s Services.




                                                      ___________________________________
                                                      RICHARD H. DINKINS, JUDGE




                                                -7-